Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-6, 8, 17-18, and 22-29 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/US17/61954, filed on November 16, 2017.
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/423,244, filed on November 17, 2016.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

  Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 4, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 4, 8, and 18 recites the claim language “open communication”. However, it is unclear what form of communication the applicant is referring to. The term “open communication” can mean the open exchange of sound, air, fluid, vibration, light, radio waves, etc. Additionally, the term “open communication” is not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the claim language "upper and lower surfaces" in line 5.  However, it is unclear which upper and lower surfaces the applicant is referring to (i.e. it could be the upper and lower surfaces of the first end 92 or the base member 20). For examination purposes, “the upper and lower surfaces” has been construed as “the upper and lower surfaces of the first end”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 22-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwill (US 4,336,758 A), in view of Hathaway et al. (US 5,901,649 A).
Regarding claim 1, Radwill teaches (Fig. 1-5): An articulated rail coupler (16), comprising  a base member (66), a female connecting member (36) upstanding on said base member (Fig. 4), a male connecting member (32), a void (annotated Fig. 4 below) through a thickness of said base member (Fig. 4), an aperture (passage 74) in said male connecting member (32), a first bearing (annotated Fig. 4 below) seated within said aperture (74) and within said female connecting member (36) (Fig. 4-5), said first bearing (annotated Fig. 4 below) defining a vertical axis of rotation (axis of pin 78), and a second bearing (annotated Fig. 4 below) configured and sized to be received within a truck bogie bearing bowl (Fig. 2). 
Radwill does not explicitly teach that said male connecting member is rotatable relative to said female connecting member about said vertical axis of rotation in a range of about ninety degrees.
However, Hathaway teaches (Fig. 1-3 and 9A-9B): a male connecting member (ball 114) rotates relative to a female connecting member (socket portions 112 and 116) in a range of about ninety degrees (Col. 10, Lines 30-33; Fig. 1 and 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the male and female connecting members of Radwill such that the male connecting member can rotate in a range of about 90 degrees relative to the female connecting member, as taught by Hathaway, to use the coupler for positioning railway vehicles for loading and unloading without decoupling and to “provide a system whereby highway vehicles may be loaded onto and unloaded from railway vehicles without requiring complex and time-consuming operations” (col. 4, lines 37-40).
Regarding claim 2, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said base member (66) comprises: an upper surface; a lower surface, said lower surface being spaced apart from said upper surface to define a thickness and a peripheral edge surface of said base member (Fig. 2 and 4) and wherein said void (annotated Fig. 4 below) through said thickness of said base member (66) is in an open communication with said peripheral edge surface (Fig. 4). 
Regarding the claim language that the void is in an open communication with said peripheral edge surface of the base member, the examiner notes that at least during when the base member (30) of the articulated rail coupler is disconnected from bolster, it can be reasonably said that the void is in open communication with the peripheral edge surface of the base member. 
Regarding claim 4, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said male connecting member (32) comprises: a first end (80) comprising a cavity and a generally rectangular or a generally square cross-section (col. 3, lines 38-44; Fig. 4) in  a plane normal to upper and lower surfaces of the first end (80)(Fig. 4), said cavity (cavity formed between top wall 84, bottom wall 86, and side walls 88) of said male connecting member being in an open communication with a free peripheral edge of said first end (82)(Fig. 4-5) of said male connecting member (32), and a second end (outer end 72) comprising: a first surface (annotated Fig. 4 below), a second surface (annotated Fig. 4 below) being spaced apart from said first surface, a thickness of said second end (72) of said male connecting member(32) defined by a distance between said first surface and said second surface (annotated Fig. 4 below), said thickness of said second end (72) of said male connecting member (32) being smaller than a height of said first end (80)(Fig. 4), and said aperture being through said thickness of said second end of said male connecting member, said aperture (74) of said male connecting member (32) being axially aligned with an aperture (76) through a first wall (top wall 84) of a second end (58) of said female connecting member (36) and with a bore (annotated Fig. 4 below) in said female connecting member (36). 
Regarding claim 6, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): a second end (72) of said male connecting member (32) movable in an articulated manner about said first bearing (annotated Fig. 4 below) so that said male connecting member (32) movable in said articulated manner about said female connecting member (36) (col. 3, lines 3-7). 
Regarding claim 22, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said female connecting member (36) comprises a first end (82) thereof being positioned at a distance from an upper surface of said base member (66)(Fig. 4), and a U-shaped second end (58) upstanding on said upper surface of said base member (66) (Fig. 4) and being axially aligned with said first end (82) along an axis (first axis, annotated Fig. 4 below), said axis being disposed generally horizontal during operation of said articulated rail coupler (16)(Fig. 4).
Regarding claim 23, Radwill and Hathaway teach the elements of claim 22, as stated above. Radwill further teaches (Fig. 1-5): said first bearing (annotated Fig. 4 below) is secured within said U- shaped second end (58) (Fig. 4). 
Regarding claim 24, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said male connecting member (32) comprises a first end (80) positioned at a distance from an upper surface of said base member (66)(Fig. 4), and a second end (72), said second end (72) configured to articulate about a portion of said first bearing (annotated Fig. 4 below) within a U-shaped second end (58) and rotate in a generally horizontal plane about said vertical axis of rotation (axis of pin 78) (Fig. 1-3). 
Regarding claim 25, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said female connecting member (36) comprises a first end (82) positioned at a first distance from an upper surface of said base member (66)(Fig. 4), and a U-shaped second end (58) upstanding on said upper surface of said base member (66) and being axially aligned with said first end  (82) along an axis (first axis; annotated Fig. 4 below), said axis being disposed generally horizontal during operation of said articulated rail coupler (16)(Fig. 4); said first bearing (annotated Fig. 4 below) being secured in said U-shaped second end (58); and said male connecting member (32) comprises a first end (80) thereof being positioned at a second distance from said upper surface of said base member (66)(Fig. 4), and a second end (72), said second end (72) of said male connecting member (32) configured to articulate about a portion of said first bearing (annotated Fig. 4 below) within said U-shaped second end (Fig. 4) and rotate in a generally horizontal plane about said vertical axis of rotation (axis of pin 78) (Fig. 1-3).
Regarding claim 29, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said aperture (passage 74) comprises a partially spherical inner surface (annotated Fig. 4 below).


    PNG
    media_image1.png
    564
    800
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radwill (US 4336758 A), in view of Hathaway et al. (US 5,901,649 A) and Krome (US 7,798,345 B2, known hereinafter as Krome ‘345).
Regarding claim 5, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill further teaches (Fig. 1-5): said first bearing comprises (annotated Fig. 4 below): a main portion comprising a partially spherical exterior surface being sized to be received within said aperture (74) (Fig. 4), said main portion (annotated Fig. 4 below) being further sized to pass through said aperture (74) in a second end of said female connecting member (36) (Fig. 4-5), but does not explicitly teach a first end extending from said main portion, said first end sized to be seated within said aperture in said second end of said female connecting member; and a second end extending from said main portion axially opposite to said first end of said first bearing along a second axis, said second end sized to be seated within  a bore in said second end of said female connecting member.
However, (Krome ‘345) teaches (Fig. 1-4): a bearing (4) comprising: a main portion (20) comprising a partially spherical exterior surface (Fig. 4), a first end (top of bolt 5) extending from said main portion (20), said first end (top of bolt 5) sized to be seated within an aperture in said second end of said female connecting member (2); and a second end (bottom of bolt 5) extending from said main portion (20) axially opposite to said first end (top of bolt 5) of said bearing (4) along a second axis (y), said second end (bottom of bolt 5) sized to be seated within a bore (10) in said second end of said female connecting member (2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Radwill to change the bearing structure to include a bolt having a first end sized to be seated within the aperture of the female connecting member, and a second end sized to be seated within a bore in said second end of said female connecting member, as taught by (Krome ‘345), to provide a “simplicity of design and a high degree of rigidity accompanied by a low weight” (Krome, col. 1, lines 47-48). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Radwill (US 4336758 A), in view of Hathaway et al. (US 5,901,649 A) and Kaufhold et al. (US 6,167,813 B1).
Regarding claim 26, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill does not explicitly teach that any one of said base member, said female connecting member and said male connecting member comprises a casting.  
However, Kaufhold teaches (Fig. 3): The female and male connecting members (32, 34) may be made of conventional materials in convention ways, such as by casting (col. 5, lines 58-60). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Radwill to include a casting for the male and female connecting members, as taught by Kaufhold, as casting is a conventional method for constructing rail coupler components (col. 5, lines 58-60). 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Radwill (US 4336758 A), in view of Hathaway et al. (US 5,901,649 A) and Krome (US 8,590,718 B2, hereinafter as Krome ‘718). 
Regarding claim 27, Radwill and Hathaway teach the elements of claim 1, as stated above. Radwill does not explicitly teach a bearing race disposed in said aperture of said male connecting member, said first bearing being seated within said bearing race. 
However, (Krome ‘718) teaches (Fig. 1): a bearing race (3) disposed in an aperture of said male connecting member (2), and a first bearing (6) being seated within said bearing race (3)(Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Radwill to include a bearing race disposed in an aperture of the male connecting member for seating the first bearing, as taught by (Krome ‘718), as spherical bearing races are well known parts that can be easily replaceable if worn or damaged. 
Regarding claim 28, Radwill, Hathaway, and (Krome ‘718) teach the elements of claim 27, as stated above. Radwill further does not explicitly teach that said bearing race comprises any one of a bronze material, a nylon material, and a teflon material. 
However, (Krome ‘718) further teaches (Fig. 1): “the radial swivel bearing 15 is provided with sliding material 5, for example sliding fabric or a sliding coating, for example made of bronze or Teflon, on the inner bearing surface 4 of the bearing outer ring 3” (col. 4, lines 22-26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Radwill to include a bronze or Teflon material within the spherical bearing, as taught by (Krome ‘718), since bronze and Teflon are known sliding materials that can be used for “freedom from maintenance (col. 4, lines 22-26). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Radwill (US 4336758 A), in view of Krome (US 7,798,345 B2, known hereinafter as Krome ‘345)).
Regarding claim 17, Radwill teaches (Fig. 1-7): An articulated rail coupler (16), comprising: a female connecting member (36) comprising: a disk-shaped member (circular boss 66); a first end (82) with a cavity (cavity formed between top wall 84, bottom wall 86, and side walls 88), and a second end (58) comprising: a first wall (top wall 84), a second wall (bottom wall 86), disposed parallel to said first wall (Fig. 4) and in an abutting relationship or integral with a surface of said disk-shaped member (66) (Fig. 4), an aperture (76) formed through said first wall (84), a bore (annotated Fig. 4 below) formed in said second wall (86) in an axial vertical alignment with said aperture (76) (Fig. 4), and a third wall (annotated Fig. 4 below) connecting said first wall and said second wall (Fig. 4-5), said third wall (annotated Fig. 4 below) being in an abutting relationship with said first end (82), a male connecting member (32) comprising: a first end (80) with a cavity (empty space within hollow structure; col. 3, lines 42-44), and a second end (72) with an aperture (74), said aperture (74) of said second end (72) of said male connecting member (32) is being axially alignable with said aperture (76) through said first wall (84) of said second end (58) of said female connecting member (36) and said bore (annotated Fig. 4 below); and a coupler bearing (annotated Fig. 4 below) configured and sized to be received within a truck bogie bearing bowl (col. 3, lines 26-29). 
Radwill does not explicitly teach a bearing race disposed in said aperture of said second end of said male connecting member, said bearing race having an inner surface with a partial spherical shape; and a bearing configured to connect said second end of said female connecting member with said second end of said male connecting member, said bearing comprising: a main portion comprising a partially spherical exterior surface, a first end extending from said main portion, said first end sized to be seated within said aperture in said second end of said female connecting member, a second end extending from said main portion axially opposite to said first end of said bearing, said second end sized to be seated within said bore in said second end of said female connecting member.
However, (Krome ‘345) teaches (Fig. 1-4): a bearing race (19) disposed in an aperture of a second end of a male connecting member (3)(Fig. 2 and 4), said bearing race (19) having an inner surface with a partial spherical shape (Fig. 2 and 4); and a bearing (spherical joint 4 and bolt 5) configured to connect second end of a female connecting member (2) with said second end of said male connecting member (3) (Fig. 4), said bearing (4) comprising: a main portion (20) comprising a partially spherical exterior surface (Fig. 4), a first end (top of bolt 5) extending from said main portion (20), said first end (top of bolt 5) sized to be seated within said aperture in said second end of said female connecting member (2), a second end (bottom of bolt 5) extending from said main portion (20) axially opposite to said first end (top of bolt 5) of said bearing (4), said second end (bottom of bolt 5) sized to be seated within a bore (10) in said second end of said female connecting member (2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Radwill to change the bearing structure to include a spherical bearing race in the aperture of the male connecting member and a bearing comprising a main portion, a first end sized to be seated within the aperture of the female connecting member, and a second end sized to be seated within a bore in said second end of said female connecting member, as taught by (Krome ‘345), as spherical bearing races are well known parts that can be easily replaceable if worn or damaged. Further, providing a first end and a second end sized to be seated within the aperture and the bore would provide a “simplicity of design and a high degree of rigidity accompanied by a low weight” (Krome, col. 1, lines 47-48).

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
Claim 8 is rejected in view of 35 USC § 112 second paragraph, but would be allowable if the 112(b) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach said second wall comprising a pair of second edge surfaces, each of said pair of second edge surfaces disposed generally normal to said upper surface and tapering inwardly from a respective side edge surface of said second wall, said each of said pair of second edge surfaces is coplanar with a respective one of said pair of first edge surfaces. While Radwill further teaches (Fig. 1-5): said female connecting member (36) comprises: a first end (82) positioned at a distance from an upper surface of said base member (66)(Fig. 4), said first end (82) comprising a cavity (cavity formed between top wall 84, bottom wall 86, and side walls 88) and a generally rectangular or a generally square cross-section in a plane normal to said upper surface (col. 3, lines 38-44; Fig. 4), said cavity (cavity formed between top wall 84, bottom wall 86, and side walls 88) being in an open communication with a free peripheral edge of said first end (82)(Fig. 4-5), said first end (82) defining a first axis of said articulated rail coupler (annotated Fig. 4 below), said first axis being disposed generally horizontally during operation of said articulated rail coupler (Fig. 4-5); and a second end (58) comprising: a first wall (top wall 84) with an inner surface (Fig. 4-5) and a pair of first edge surfaces (annotated Fig. 3 below), each of said pair of first edge surfaces (annotated Fig. 3 below) disposed generally normal to said upper surface (Fig. 3-4) and tapering inwardly from a respective side edge surface (annotated Fig. 3 below) of said first wall (84), a second wall (bottom wall 86) upstanding on said upper surface of said - base member (66), said second wall (86) comprising an inner surface disposed generally parallel to and at a distance from said inner surface of said first wall (Fig. 4), the examiner finds no obvious reason to include a pair of second edge surfaces disposed generally normal to said upper surface and tapering inwardly from a respective side edge surface of said second wall, and orient the pair of second edge surfaces to be coplanar with a respective one of said pair of first edge surfaces in Radwill’s articulated rail coupler. Such a modification would require improper hindsight reasoning. 
Regarding claim 8, the prior art fails to teach said second wall comprising a pair of second edge surfaces, each of said pair of second edge surfaces disposed generally normal to said upper surface and tapering inwardly from a respective side edge surface of said second wall, said each of said pair of second edge surfaces is coplanar with a respective one of said pair of first edge surfaces. While Radwill teaches (Fig. 1-7): An articulated rail coupler (16) that couples opposite ends of a pair of adjacent railcars in a semi- permanent manner (Fig. 1-2), said articulated rail coupler comprising: a disk-shaped base member (circular boss 66) comprising: an upper surface, a lower surface, said lower surface being spaced apart from said upper surface to define a thickness and a peripheral edge surface of said disk-shaped base member (66) (Fig. 2 and 4), and a void (annotated Fig. 4 below) through said thickness in an open communication with said peripheral edge surface (Fig. 4); a female connecting member (36) comprising: a first end (82) positioned over said void (annotated Fig. 4 below) and at a distance from said upper surface (Fig. 4), said first end (82) comprising a cavity (cavity formed between top wall 84, bottom wall 86, and side walls 88) and a generally rectangular or a generally square cross- section in a plane normal to said upper and lower surfaces (col. 3, lines 38-44; Fig. 4), said cavity being in an open communication with a free peripheral edge of said first end (82)(Fig. 4-5), said first end (82) defining a first axis of said articulated rail coupler (annotated Fig. 4 below), and a second end (58) comprising: a first wall (top wall 84) with an inner surface (Fig. 4-5) and a pair of first edge surfaces (annotated Fig. 3 below), each of said pair of first edge surfaces (annotated Fig. 3 below) disposed generally normal to said upper surface (Fig. 3-4) and tapering inwardly from a respective side edge surface (annotated Fig. 3 below) of said first wall (84), and a second wall (bottom wall 86) upstanding on said upper surface of said - base member (66), said second wall (86) comprising an inner surface disposed generally parallel to and at a distance from said inner surface of said first wall (84) (Fig. 4), the examiner finds no obvious reason to further include a pair of second edge surfaces disposed generally normal to said upper surface and tapering inwardly from a respective side edge surface of said second wall, and orient the pair of second edge surfaces to be coplanar with a respective one of said pair of first edge surfaces in Radwill’s articulated rail coupler. Such a modification would require improper hindsight reasoning.

    PNG
    media_image2.png
    456
    585
    media_image2.png
    Greyscale


Regarding claim 18, the prior art fails to teach said female connecting member comprising a box-shaped first end positioned over said void and at a distance from said upper surface. While Radwill further teaches (Fig. 1-5):  said base member (66) is a disk-shaped base member (circular boss 66), comprising: an upper surface, a lower surface, said lower surface being spaced apart from said upper surface to define a thickness and a peripheral edge surface of said disk-shaped base member (66) (Fig. 2 and 4), and wherein said void (annotated Fig. 4 below) through said thickness being in an open communication with said peripheral edge surface (Fig. 4); and wherein said female connecting member (36) comprising a box-shaped first end (82) (closed by top wall 84, bottom wall 86, and side walls 88), the examiner finds no obvious reason to modify the position of the box-shaped first end  such that the box-shape is positioned over the void (annotated Fig. 4 below). Such a modification would require improper hindsight reasoning and a redesign in the positioning of either the box-shaped first end or the void. 

    PNG
    media_image3.png
    564
    800
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-3396673-A: Teaches that the pin has a lower reduced extension 40 extending through an aperture in the bolster; The connector part 26 rests directly on the bolster 22, having a seating boss 32 received in a shallow recess 34 in the bolster.
US-5131331-A: teaches (Fig. 1-3): a bearing race (44) disposed in a aperture (16) of a second end (14) of said male connecting member (20) (col. 7, lines 51-56; Fig. 3), said bearing race (44) having an inner surface with a partial spherical shape (col. 7, lines 36-38); and a bearing (bearing assembly 40 with spherical member 42) configured to connect said second end of said female connecting member (30) with said second end (14) of said male connecting member (20) (col. 8, lines 6-12), said bearing (40, 42) comprising: a main portion (42) comprising a partially spherical exterior surface (Fig. 1-2).
US-5172819-A: Teaches bearing assembly 40 has a race assembly 44, having a substantially spherical inner surface positioned around such predetermined portion of the spherical member 42, is positioned within the aperture 16 to enable movement of such male connection member 20 in relation to such female connection member 30 in both a vertical direction and a horizontal direction over a predetermined range; such race assembly 44 includes an outer surface which is substantially identical to such predetermined size and such predetermined shape of such aperture 16 formed through the predetermined portion of said second end 14 of the male connection member 20. 
US-5809898-A: Teaches the female connecting or coupling members of articulated connectors can include an annular groove for a spherical ring and ring seat, which act as a support surface for the male connecting member; the spherical ring and ring seat allow, in part, for vertical and horizontal angling movement as well as rotational movement between the male and female connecting members when their respective railcars are travelling on grades, around curves or rocking with respect to each other.
US-6691883-B1: Teaches A joining means, generally designated 50, is engageable with at least one of such pair of shaft members 46 and a portion of such opening 38 formed through such side wall portions 36 for securing the connection assembly 40 to such female connection member 30 and thereby securing the male connection member 20 to such female connection member 30 to form the articulated type coupling arrangement 10; a center plate member 52 which matingly engages a center bowl (not shown) of a bolster portion (not shown) of a railway car truck (not shown). 
US-7467724-B2: Teaches an articulated coupling apparatus for connecting together, in a substantially semi-permanent manner, adjacent ends of a pair of railway cars, said male connection member including a first end portion for attachment to a center sill member of a railway car and a second end portion formed integrally with said first end portion and axially extending therefrom, said second end portion having an aperture with a longitudinal axis disposed transverse to a longitudinal axis of said male connection member, said aperture having a bearing assembly disposed therein. 
US-7832575-B2: Teaches an articulated joint coupling for rail vehicles, having a coupling lug which engages into a coupling fork and having a spherical bearing in the coupling lug, with the spherical bearing having an inner ring with a convex surface which is pivotably mounted in an outer ring with a concave surface, and with the outer ring being fastened in an opening of the coupling lug. 
US-8033748-B2: Teaches the inner ring 2 is provided with a further receptacle hole 2.4 at the opposite end-side end, with the result that the head of a fastening screw which is inserted into the upper connecting construction 5 through the inner ring 2 is inserted into this receptacle hole 2.4 and thus cannot impede the pivoting of the radial pivoting bearing 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617